                 Case 1:19-cv-05789-PAE Document 11 Filed 09/03/19 Page 1 of 32



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
-----------------------------------------------------------------------x
                                                                       :
 TRITON PACIFIC SECURITIES, LLC                                        :
                                                                       :
                     Plaintiff and Counterclaim Defendant, :
                                                                       :   Case No. 1:19-cv-05789 (PAE)
                   -v.-                                                :
                                                                       :
 MISSION CRITICAL SERVICES CORP.,                                      :
                                                                       :
                     Defendant and Counterclaim Plaintiff,             :
                                                                       :
                   -v.-                                                :
                                                                       :
TRITON PACIFIC ADVISER, LLC,                                           :
TRITON PACIFIC INVESTMENT                                              :
CORPORATION, INC.,                                                     :
TRITON PACIFIC CAPITOL PARTNERS, LLC,                                  :
TRITON PACIFIC INVESTMENT GROUP, LLC,                                  :
CRAIG J. FAGGEN, MICHAEL L. CARROLL,                                   :
BRIAN D. BUEHLER AND WENDY POOLE,                                      :
                                                                       :
                                   Counterclaim Defendants.            :
                                                                       :
-----------------------------------------------------------------------x

                        AMENDED COMPLAINT AND DEMAND FOR JURY TRIAL

               Triton Pacific Securities, LLC (“Plaintiff”), for its Amended Complaint (the “Complaint”)

     against Mission Critical Services Corp. (“Defendant”), alleges as follows based upon personal

     knowledge as to its own actions and on information and belief as to all other matters.

                                                NATURE OF THIS ACTION

               1.        Plaintiff, a registered broker-dealer, paid Defendant Mission Critical more than

     $280,000 to provide Plaintiff with a Chief Compliance Officer and ensure that Plaintiff and certain

     affiliates complied with securities industry laws, rules and regulations. The result was a disaster:

     Due to Defendant’s incompetence, Plaintiff was sanctioned with its first-ever regulatory fine, was

     forced to spend thousands of dollars in legal fees, and suffered irreparable harm to its reputation

     in a highly competitive field. Defendant plainly is not, as its web site claims, “a leader in
         Case 1:19-cv-05789-PAE Document 11 Filed 09/03/19 Page 2 of 32



compliance consulting,” yet it induced Plaintiff to rely on its purported expertise to Plaintiff’s very

great cost. Defendant must be held accountable.

                                 JURISDICTION AND VENUE

       2.      This Court has jurisdiction over this dispute pursuant to 28 U.S.C. § 1332 because

Plaintiff and Defendant are citizens of different states and the matter in controversy, exclusive of

interest and costs, exceeds the sum or value of $75,000.

       3.      Venue is proper in this district pursuant to 28 U.S.C. § 1391(b)(1) because

Defendant is a New York corporation and resides in this district.

                                          THE PARTIES

       4.      Plaintiff Triton Pacific Securities, LLC is a licensed broker-dealer formed in

January 2006. Plaintiff is a Delaware LLC and has its principal place of business at 34232 Pacific

Coast Highway Suite B, Dana Point, California 92629.

       5.      Defendant Mission Critical Services Corp. is a corporation formed under the laws

of the State of New York. Defendant has its principal executive office at 440 East 79th Street, Apt.

7CD, New York, New York 10075. Defendant has a business address at 641 Lexington Avenue,

14th Floor, New York, New York 10022.

                                   FACTUAL BACKGROUND

       6.      Plaintiff has been a licensed broker-dealer for more than a decade. It has been a

registered member of the Financial Industry Regulatory Authority (“FINRA”) since May 2006.

Plaintiff had never been sanctioned by FINRA or by any other regulatory body before it retained

Defendant in December 2013.

       A. Defendant’s Representations Concerning Its Services




                                                  2
         Case 1:19-cv-05789-PAE Document 11 Filed 09/03/19 Page 3 of 32



       7.      Defendant holds itself out as “a leader in compliance consulting” which, according

to its current web site, is “celebrating 12 years in compliance and legal services.” Defendant’s

web site advertises “In Depth Knowledge of What Matters.” Defendant’s web site also advertises

“highly credentialed experts, former regulators and seasoned securities attorneys” who “specialize

in aiding our clients with Compliance, Legal, Regulatory Filings, Accounting and Tax.”

       8.      As of mid-August 2018, the “Broker-Dealer Compliance” section of Defendant’s

web site specified a “non-exclusive list” of the “expert,” “top level” services it provided.

Defendant’s mid-August 2018 web site (the “Former Web Site”) stated at that time:

       Mission Critical Services’ Broker-Dealer Compliance Services provides top level
       assistance through extensive compliance and legal experience. The compliance and legal
       experts at Mission Critical Services ("MCS") have developed methodologies to offer CCO
       outsourcing and consulting that assist broker-dealers: design and restructure processes,
       streamline compliance policies and procedures, adhere to rules and regulations and
       regulatory guidelines and improve the implementation of compliance programs. …

       MCS will mitigate your regulatory risks by designing and/or restructuring a compliance
       program that fits your business based on an independent risk assessment, gathering an
       inventory of your compliance obligations, and conducting a gap analysis mapped to your
       Written Supervisory Procedures . . . .

       MCS will conduct a mock regulatory examination of your broker-dealer, visit your broker-
       dealer’s primary and satellite offices; schedule interviews of key personnel as well as
       Principals, conduct sophisticated compliance testing on books and records likely to be
       requested by a regulator, and prepare a written report of findings upon request. …

       CRD Administration. MCS will support regulatory filings and amendments including
       amendments to Form U-4 and the filing of Form U-5 of registered representatives; state
       notice filings; and perform an annual review of broker-dealer registration renewals . . . .

       9.      Defendant’s promises to provide “CRD Administration” services and to “perform

an annual review of broker-dealer registration renewals” on its Former Web Site required it to

review the registrations and qualifications of each of Plaintiff’s principals, including its president

and other officers. “CRD” on Defendant’s web site refers to FINRA’s “Central Registration

Depository” or “Web CRD,” which is a database of firm and individual qualifications. FINRA’s



                                                  3
         Case 1:19-cv-05789-PAE Document 11 Filed 09/03/19 Page 4 of 32



web site explains that “Web CRD contains the registration records of broker-dealer firms and their

associated individuals including their qualification, employment and disclosure histories…”

       10.     Defendant’s “non-exclusive list” of its “general compliance services,” according to

its Former Web Site, also included ensuring compliance with FINRA requirements:

       FINRA requires retention of copies of each notice, circular and advertisement. MCS will
       analyze all existing and proposed advertising materials (including your company’s website,
       blog and/or social media profile pages) and provide written comments and suggested
       revisions to ensure advertising materials are in accordance with the advertising rules and
       standards required by FINRA and the SEC. …

       MCS will provide additional assistance as needed with preparing and submitting regulatory
       filings via FINRA’s Gateway system including FOCUS, SSOI and customer compliant
       disclosure filings. …

       MCS will conduct the annual compliance review pursuant to FINRA Rule 3120 and prepare
       a report to the member's senior management that details your broker-dealer’s system of
       supervisory controls, a summary of the test results, and any additional or amended
       supervisory procedures that have been created in response to those results.

       11.     Defendant’s Former Web Site indicated that the approximately twenty-five types

of services it described were provided to every Broker-Dealer Compliance client and that more

compliance services are provided “as necessary or as requested.”

       12.     Defendant’s Former Web Site encouraged potential customers to rely on and trust

Defendant’s expertise. The “Regulatory Filings” section of the web site assured customers that,

“[R]egistered investment advisers and broker-dealers have placed their confidence in Mission

Critical Services to manage all aspects of their filing needs.” Defendant’s current web site includes

the same assurance.

       13.     Defendant’s services at the time of its Former Web Site, and at all prior times

relevant to this Complaint, included placing “experts” with clients to serve as their chief

compliance officers (“CCOs”). The CCO of a broker-dealer, as the name implies, is responsible




                                                 4
         Case 1:19-cv-05789-PAE Document 11 Filed 09/03/19 Page 5 of 32



for ensuring that the broker-dealer complies with all applicable laws and regulatory requirements,

including the rules and regulations that FINRA enforces.

       14.     A broker-dealer’s CCO has an obligation to identify potential legal and regulatory

compliance issues, to notify the broker-dealer’s management about those issues, and to ensure that

they are resolved.

       15.     Like any corporate officer, a CCO is an agent of the company he or she works for

and owes fiduciary duties to that company.

       16.     Defendant’s Former Web Site promised services to its broker-dealer clients that

required Defendant, if it provided the client with a CCO, to take all reasonable steps to ensure that

the President of the broker-dealer client satisfied all regulatory requirements before assuming his

or her duties as President.

       17.     Defendant’s Former Web Site promised its broker-dealer clients that, if Defendant

provided the broker-dealer client with a CCO, the CCO would take all reasonable steps to ensure

that the client would not be sanctioned for failing to comply with FINRA regulations.

       18.     Defendant has modified the text of its Former Web Site.              Some of these

modifications attempt to limit the contractual and fiduciary obligations that Defendant promised

clients it would assume at the time of the Former Web Site and at all prior times relevant to this

Complaint.

       19.     The “Broker-Dealer Compliance” section of Defendant’s web site as of June 17,

2019 (the “Current Web Site”) stated:

    Mission Critical Services (“MCS”) provides state of the art brokerdealer compliance
    services. Our compliance experts have deep regulatory experience and have developed
    methodologies that help broker dealers quickly restructure compliance programs that
    adhere to laws, rules and regulations, as well as improve the overall quality of
    compliance. The following is a list of services that may be provided.




                                                 5
     Case 1:19-cv-05789-PAE Document 11 Filed 09/03/19 Page 6 of 32



• Compliance Program Design & Restructuring. MCS will mitigate your regulatory
    risks by designing and/or restructuring a compliance program that fits your business
    based on an independent risk assessment, gathering an inventory of your compliance
    obligations, and conducting a gap analysis mapped to your written supervisory
    procedures. If a need is identified, MCS can recommend a properly qualified CCO.
•   Written Supervisory Procedures. Broker-dealers are required to maintain written
    supervisory procedures manual. MCS professionals will modify and/or update your
    written supervisory procedures to be properly tailored to your business activities based
    on an inventory of your compliance obligations, together with ever-changing laws,
    rules regulations and regulatory guidelines.
•   Mock Regulatory Examinations. MCS will conduct a mock regulatory examination
    of your broker-dealer; visit your broker-dealer’s primary and satellite offices; schedule
    interviews of key personnel, conduct sophisticated forensic compliance testing on
    books and records likely to be requested by a regulator, and prepare a written report
    of our findings.
•   Marketing Activities & Advertisement Reviews. FINRA requires retention of
    copies of each notice, circular and advertisement. MCS will analyze all existing and
    proposed advertising materials (including your company’s website) and provide
    written comments and suggested revisions to ensure advertising materials comply with
    advertising rules and standards required by FINRA and the SEC. MCS will review all
    marketing activities to determine if your activities are consistent with regulatory rules
    as well as your Written Supervisory Procedures.
•   CRD Administration. MCS will support regulatory filings and amendments
    including amendments to Form U-4 and the filing of Form U-5 for registered
    representatives, state notice filings and perform an annual review of broker-dealer
    registration renewals.
•   New Membership Applications. MCS assists organizations in becoming approved
    with FINRA. We are experts at navigating the NMA process. We develop the
    appropriate business plans, WSPs, AML manuals, Business Continuity Plans and the
    remainder of the vast set of documents required for FINRA approval. Working with
    MCS will help your firm start generating revenue.
•   Continuing Membership Applications. MCS helps guide your firm through the
    CMA process to provide the best guidance to make the process as seamless as
    possible.
•   Regulatory Filing Support. MCS will provide additional assistance as needed with
    preparing and submitting regulatory filing via FINRA’s Gateway system including
    FOCUS, SSOI and customer compliant disclosure filings.
•   Continuing Education Program. MCS will conduct a needs analysis and prepare a
    customized compliance training program and presentation for registered
    representatives and other associated persons and hold compliance training sessions
    through on-site visits and/or by webinar.
•   Annual Review/Compliance Assessment. MCS conducts annual compliance
    reviews pursuant to FINRA Rule 3120 and prepares reports for the member's senior
    management that details your brokerdealer’s system of supervisory controls, a
    summary of the test results and any additional or amended supervisory procedures that
    have been created in response to those results.



                                              6
     Case 1:19-cv-05789-PAE Document 11 Filed 09/03/19 Page 7 of 32



• Regulatory Examinations. When your broker-dealer is examined by FINRA and/or
    the SEC, MCS will serve as point person to the regulators by participating in
    interviews, corresponding in writing with regulators and assisting with document
    requests and deficiency letter writing. MCS will gather requested documents pursuant
    to regulatory examination request letters, review the documents for completeness and
    organize the documents in examination format for easy inspection by a regulator.
•   Compliance Calendar. MCS prepares customized, detailed compliance calendars
    listing what must be filed with whom and when. The calendars include all the steps
    necessary to adequately implement the compliance program. We also hold monthly
    compliance calls to discuss the compliance calendar.
•   Cybersecurity. MCS develops will write or update written supervisory procedures
    to keep in line with regulatory requirements for protecting personally identifiable
    information for your clients. MCS also conducts cybersecurity training and
    compliance testing.
•   Branch Office Supervision. MCS develops written supervisory procedures that are
    tailored to your broker-dealer branch offices. Also, MCS performs reviews to ensure
    that appropriate procedures unique to remote/ branch offices are being followed.
•   Email & Instant Messaging Surveillance. MCS will conduct surveillance reviews
    of emails and instant messages in accordance with regulatory rules and guidelines.
    Our reviews are memorialized in compliance memoranda, which can be used to
    demonstrate to regulators that reviews were conducted and that any potential “red
    flag” communications were dealt with appropriately.
•   FinCEN 314(a) Searches & OFAC Checks. MCS will serve as AML officer
    responsible for your broker- dealers AML compliance program. We will also be
    responsible for the implementation of your AML program and AML manual including
    conducting new account opening reviews, OFAC checks and FINRA 314(a) searches.
•   AML Audits. MCS can perform independent AML Audits to help your firm comply
    with the annual requirements.
•   Contract Review. MCS will review existing and new contracts to determine the
    impact on the broker-dealers’ compliance program and Written Supervisory
    Procedures and ensure adherence to contractual obligations.
•   New Account Opening. MCS will assist the front and back office in supporting the
    new account opening progress, including preparing a checklist of documents that are
    required to be maintained and follow up with the relevant individuals and clients to
    obtain all necessary documentation.
•   Broker-Dealer Agreement Updates.                MCS can review and update
    agreements/contracts for your broker-dealer services to ensure that provisions required
    by FINRA and the SEC are included or provisions prohibited by laws, rules and
    regulations are excluded.
•   Regulation S-P Testing. MCS will examine your broker-dealer’s infrastructure and
    processes to analysis how you manage non-public customer account inform action
    (sic) and determine data and whether you comply with Regulation S-P and your
    privacy policy and prepare an audit report detailing our findings.
•   Employee Trading. MCS will independently obtain and review personal brokerage
    account statements of all required individuals to determine if personal trading




                                             7
         Case 1:19-cv-05789-PAE Document 11 Filed 09/03/19 Page 8 of 32



       activities are in compliance with written supervisory procedures including any
       restricted/watch lists maintained by the brokerdealer.
     • Outside Business Activities/Conflict of Interest Review. MCS will conduct a
       conflicts of interest review and monitor all OBA activities of individuals to determine
       if such activities are in compliance with FINRA rules and written supervisory
       procedures.
     • Undisclosed Disciplinary Action Reviews. MCS can help research and confirm
       whether any supervised persons have not disclosed disciplinary history.
     • Business Continuity/Disaster Recovery Plans. Regulators impose scrutiny on
       broker- dealers to ensure that client information and investments are protected in the
       event of a significant business disruption. MCS can develop plans to maintain
       effective business operations under the circumstances.

     (See Defendant’s Current Web Site (italics added).)

                B. Plaintiff Entered into a Services Agreement with Defendant

        20.     Plaintiff entered into a written agreement with Defendant as of December 20, 2013

(the “Agreement”).

        21.     The Agreement provided that “Mission Critical shall provide compliance support

and other business consulting services to client.”         The Agreement did not specify what

“compliance support and other business consulting services” (the “Compliance Services”) meant.

        22.     Plaintiff entered into the Compliance Services Agreement in reliance on (A)

Defendant’s oral representations concerning what “compliance support and other business

consulting services” meant; and (b) the information Defendant provided about its services through

its web site.

        23.     Plaintiff reasonably believed when it entered into the Agreement, based on

Defendant’s representations, that Defendant’s “compliance support” included all of the services

listed on Defendant’s Former Web Site to the extent Plaintiff needed them.

        24.     Plaintiff and Defendant made additional agreements after entering into the

Agreement which clarified the scope of Defendant’s “compliance support and other business

consulting services.”



                                                8
         Case 1:19-cv-05789-PAE Document 11 Filed 09/03/19 Page 9 of 32



       25.     Plaintiff and Defendant agreed after the Agreement was signed that Defendant

would provide Plaintiff with competent CCOs, though providing CCOs was not mentioned in the

Agreement.

       26.     Plaintiff understood at all relevant times that Defendant’s “compliance support”

services, and Defendant’s provision of CCOs to Plaintiff, would protect Plaintiff from incurring

regulatory sanctions.

       27.     Plaintiff entered into the Agreement, and continued it in force, based on

Defendant’s representations that it was able (a) to provide Plaintiff with competent CCOs if

requested, and (b) to perform all of the services described on its Former Web Site in a competent

and professional manner to the extent Plaintiff needed them.            Defendant made these

representations in negotiations leading up to Defendant’s retention and by means of Defendant’s

web site at the time the Agreement was signed.

       28.     Plaintiff reasonably understood the parties’ Agreement and subsequent agreements

to mean that the “compliance support and other business consulting services” Defendant promised

in the Agreement would include (a) providing Plaintiff with competent CCOs if requested, and (b)

performing all of the services described on its Former Web Site in a competent and professional

manner to the extent Plaintiff needed them.

       29.     Defendant failed to provide Plaintiff with competent CCOs and failed to perform

all of the services described on its Former Web Site in a competent and professional manner when

Plaintiff needed them.

               C. Defendant Provides Plaintiff with CCOs

       30.     The Agreement continued in effect for a period of approximately three and one-

half years. Throughout that period, Defendant was obligated to provide Plaintiff with competent




                                                 9
        Case 1:19-cv-05789-PAE Document 11 Filed 09/03/19 Page 10 of 32



Compliance Services and, when CCOs were provided, Defendant was obligated to provide capable

CCOs.

        31.    By providing Plaintiff’s CCO, Defendant assumed responsibility for Plaintiff’s

processes for ensuring compliance with its legal and regulatory obligations.

        32.    By providing Plaintiff’s CCO, Defendant assumed responsibility for ensuring that

all of the Compliance Services Plaintiff needed were provided in a competent manner.

        33.    Plaintiff paid Defendant more than $280,000 for the Compliance Services it

provided under the Agreement between December 2013 and May 2017 for Plaintiff and for

services to certain affiliates. Plaintiff paid Defendant more than one-third of the $280,000 for

services provided exclusively to Plaintiff.

        34.    Defendant assumed fiduciary duties to Plaintiff throughout the course of its

engagement by, at a minimum, providing Plaintiff with CCOs who were, by virtue of their position,

responsible for ensuring Defendant’s compliance with all applicable statutes, regulations and rules.

        35.    Plaintiff placed its entire trust and confidence in Defendant and the CCOs it

provided to perform the Compliance Services that Defendant promised in a competent manner and

thus to ensure Plaintiff’s compliance with all applicable statutes, regulations and rules, including

those enforced by FINRA.

        36.    Plaintiff placed its entire trust and confidence in Defendant and the CCOs it

provided to ensure that Plaintiff would not be subject to regulatory sanctions.

        37.    Defendant knew that Plaintiff placed its entire trust and confidence in Defendant

and the CCOs it provided to perform the Compliance Services that Defendant promised in a

competent manner and to ensure that Plaintiff would not be subject to regulatory sanctions.




                                                10
        Case 1:19-cv-05789-PAE Document 11 Filed 09/03/19 Page 11 of 32



Defendant also encouraged Plaintiff to place its entire trust and confidence in Defendant and the

CCOs it provided at all relevant times.

       38.     In effect, by retaining Defendant to provide Compliance Services, Plaintiff was

entrusting Defendant with the entire future of its business. If Plaintiff, as a registered broker-

dealer, violated applicable laws or regulations – even inadvertently – the harm to its reputation

could deprive it of the ability to obtain customers going forward. Regulators could also force

Plaintiff to shut down.

       39.     Plaintiff gave Defendant and the CCOs it provided to Plaintiff with all of the

information they needed to provide the Compliance Services in a competent manner and protect

Plaintiff from regulatory sanctions.

       40.     Defendant provided Plaintiff with two CCOs during the term of its engagement.

Both lacked the necessary diligence, skills and expertise to perform their duties effectively.

       41.     On or about November 13, 2014, Defendant provided Jeff Barton (“Barton”) to

serve as Plaintiff’s CCO. Less than two years later, on or about March 4, 2016, Defendant

provided Monica DiFiore (“DiFiore”) to serve as Plaintiff’s CCO. Barton served as Plaintiff’s

CCO until DiFiore took over.

       42.     In providing Barton and DiFiore to serve as Plaintiff’s CCOs, Defendant

represented that they possessed the requisite credentials, training, experience and ability to serve

as competent CCOs for Plaintiff. Defendant also represented that Barton and DiFiore were

competent to perform the Compliance Services Plaintiff contracted and paid for under the

Agreement.




                                                 11
          Case 1:19-cv-05789-PAE Document 11 Filed 09/03/19 Page 12 of 32



       43.      Defendant designated Barton as CCO and informed Plaintiff before Barton became

CCO that he would competently perform his assigned task: ensuring that Plaintiff complied with

applicable laws, regulations and rules, and protecting Plaintiff from regulatory sanctions.

       44.      Defendant informed Plaintiff before DiFiore became CCO that she would

competently perform her assigned task: ensuring that Plaintiff complied with applicable laws,

regulations and rules, and protecting Plaintiff from regulatory sanctions.

       45.      Plaintiff paid Defendant for Barton and DiFiore’s services. Plaintiff did not pay

either of them directly.

       46.      Barton and DiFiore failed to ensure that Plaintiff complied with applicable laws,

regulations and rules and did not protect Plaintiff from regulatory sanctions.

       47.      Barton and DiFiore did not have the requisite credentials, training, experience and

ability to serve as competent CCOs for Plaintiff or to perform the Compliance Services Plaintiff

contracted and paid for under the Agreement. Further, Defendant did not adequately investigate

their capabilities or their ability to take responsibility for managing the entire compliance programs

of companies for which they worked remotely and only part-time.

       48.      Both Barton and DiFiore made elementary mistakes in managing Plaintiff’s legal

and regulatory compliance programs. As a result, Plaintiff incurred very significant costs.

                D. Defendant Breached Its Agreements and Its
                   Actions Showed that Its Representations Were False

       49.      Defendant failed to provide the promised Compliance Services in a competent

manner.      The result was a financially damaging and professionally embarrassing FINRA

enforcement action against Plaintiff.

       50.      While the Agreement was in effect, Plaintiff paid Defendant more than $280,000

in fees for itself and its affiliates, but Defendant and its designated CCOs performed the



                                                 12
        Case 1:19-cv-05789-PAE Document 11 Filed 09/03/19 Page 13 of 32



Compliance Services for Plaintiff incompetently or not at all. Further, Plaintiff discovered that

Defendant’s designated CCOs had a fundamental lack of knowledge and ability to oversee

Plaintiff’s operations, as well as a lack of core competency concerning elementary compliance

issues relating to those business operations.

       51.     Securities law requires that any managing officer of a securities business must be

registered as a principal. National Association of Securities Dealers (“NASD”) Rule 1021(a)

requires that “[a]ll persons engaged or to be engaged in the . . . securities business of a member

who are to function as principals shall be registered as such with NASD.”

       52.     NASD Rule 1021(b) defines principals to include, among others, “sole proprietors,

officers, and partners who are actively engaged in the management of the member’s . . . securities

business, including supervision, solicitation, [or the] conduct of business . . .”

       53.     An essential component of the Compliance Services that Defendant and its

designated CCO were required to perform under the Agreement was to ensure that all of Plaintiff’s

personnel serving as principals were properly registered as such with the NASD. Defendant and

its designated CCO were also required to ensure that any of Plaintiff’s personnel who were not

appropriately registered with the NASD did not take any action or perform any services on

Plaintiff’s behalf for which a supplementary registration would be required.

       54.     Defendant failed to ensure that all of Plaintiff’s personnel serving as principals were

properly registered as such with the NASD. Defendant also failed to ensure that Plaintiff’s

personnel who were not appropriately registered with the NASD did not take any action or perform

any services on Plaintiff’s behalf for which a supplementary registration would be required.

       55.     On July 1, 2015, while Defendant’s Jeff Barton served as Plaintiff’s CCO, Brian

Buehler joined Plaintiff as an employee and was designated as its President. Neither Defendant




                                                  13
        Case 1:19-cv-05789-PAE Document 11 Filed 09/03/19 Page 14 of 32



nor Barton informed Buehler that he would be required to obtain a Series 24 license before he

could identify himself as Plaintiff’s President in any context or perform certain “supervisory”

functions.

       56.     If Defendant had performed the Compliance Services it promised competently, or

had conducted routine reviews of Plaintiff’s broker-dealer compliance obligations, it would have

identified any gaps in Plaintiff’s employee registrations on a timely basis and would have ensured

that Plaintiff addressed them promptly, thereby avoiding any regulatory sanctions. Defendant also

would have protected Plaintiff from regulatory sanctions by advising Mr. Buehler as to exactly

what he could and could not do prior to obtaining a Series 24 license.

       57.     Mr. Buehler had been designated as Plaintiff’s President for approximately

eighteen months, and FINRA had already raised the issue, before Defendant or the CCOs it

provided to Plaintiff advised Plaintiff that Mr. Buehler could not identify himself as Plaintiff’s

President in any context.

       58.     Defendant and its designated CCOs first learned that Mr. Buehler did not yet have

the registrations necessary to serve as Plaintiff’s president in July 2016, at or about the time he

was hired. However, Defendant and its CCOs did not inform Mr. Buehler that he could not identify

himself as Plaintiff’s President in any context.

       59.     Defendant and its designated CCOs knew that certain of Plaintiff’s filings with the

SEC in 2016 and 2017 designated Plaintiff’s C.E.O. as its President but that Mr. Buehler was

identified as Plaintiff’s President in emails and other documents. Defendant and its CCOs

reviewed documents and emails identifying Mr. Buehler as Plaintiff’s President but failed to

inform Plaintiff that identifying Mr. Buehler as Plaintiff’s President in any context violated




                                                   14
        Case 1:19-cv-05789-PAE Document 11 Filed 09/03/19 Page 15 of 32



FINRA’s rules and policies and could subject Plaintiff to sanctions. Defendant did not address

this issue with Plaintiff until FINRA raised it with Plaintiff in May 2017.

        60.     Defendant and its designated CCOs knew that Mr. Buehler could not act in a

“supervisory” capacity without a series 24 qualification. Defendant and its CCOs failed to inform

Plaintiff that certain of Mr. Buehler’s actions were arguably “supervisory” and could subject

Plaintiff to sanctions. Plaintiff was not advised of this issue until FINRA raised it in May 2017.

        61.     Both of the CCOs whom Defendant provided to Plaintiff signed and filed regulatory

documents for Plaintiff without ensuring that Mr. Buehler had the necessary certifications to serve

as Plaintiff’s President.

        62.     By email dated May 12, 2017, FINRA contacted Plaintiff to confirm whether Mr.

Buehler was serving as its President.

        63.     On May 16, 2017, DiFiore advised Plaintiff that Buehler should obtain a Series 24

securities license to serve as Plaintiff’s President. DiFiore’s predecessor, Defendant’s Barton, had

never advised or suggested that Buehler was required to obtain such a certification before

identifying himself as Plaintiff’s President in any context or participating in corporate decisions as

President.

        64.     On May 18, 2017, FINRA advised Plaintiff that Buehler was required to have a

Series 24 securities license to serve as Plaintiff’s President.

        65.     Because Defendant failed to ensure that Buehler was properly registered, Plaintiff

was required to remove Mr. Buehler from his office as President after he had already been serving

for almost two years. This damaged Plaintiff’s reputation with its clients.

        66.     On May 22, 2017, DiFiore filed the requisite form with FINRA removing Buehler

as Plaintiff’s President.




                                                  15
        Case 1:19-cv-05789-PAE Document 11 Filed 09/03/19 Page 16 of 32



       67.     On May 23, 2017, Plaintiff notified Defendant that it was terminating the

Agreement. Plaintiff terminated the Agreement because of Defendant’s incompetence.

       68.     On November 7, 2017, FINRA informed Plaintiff that it was referring the issue of

Buehler’s service as Plaintiff’s President without a principal registration (the “FINRA Action”) to

FINRA’s enforcement division.

       69.     Plaintiff retained counsel and asserted defenses to the FINRA Action. However,

FINRA would not agree to dismiss the action.

       70.     On January 11, 2018, Plaintiff resolved the FINRA Action by entering into Letter

of Acceptance Waiver and Consent No. 2012052171901 (the “Consent Letter”). Plaintiff was

forced to enter into the Consent Letter to avoid a potentially costly and time-consuming regulatory

action. The Consent Letter stated FINRA’s findings that Plaintiff had violated NASD Rule 1021

and FINRA Rule 2010. Without admitting or denying FINRA’s allegations, Plaintiff consented to

entry of FINRA’s findings against Plaintiff and to the sanctions imposed by FINRA.

       71.     As a result of the FINRA Action, and pursuant to the Consent Letter, Plaintiff paid

a fine to FINRA of $10,000.00 and received a public censure. Plaintiff had never been disciplined

as a FINRA member before, and it has not been disciplined as a FINRA member since.

       72.     As the FINRA Action demonstrated to Plaintiff’s cost, Defendant and the CCOs it

provided failed to provide Plaintiff with the Compliance Services required by the parties’

Agreement.    Among other things, Defendant did not provide program risk analysis, mock

regulatory examinations, competent review of marketing activity and advertisements, proper CRD

administration or annual compliance reviews, and it did not make accurate regulatory filings.




                                                16
        Case 1:19-cv-05789-PAE Document 11 Filed 09/03/19 Page 17 of 32



        73.     Further, Defendant did not mitigate Plaintiff’s regulatory risks by designing,

structuring or restructuring a compliance program, even though Defendant provided CCOs to take

responsibility for ensuring Plaintiff’s compliance.

        74.     On or about December 19, 2017, Buehler was reinstated as President of Plaintiff

after successfully obtaining his Series 24 securities license.

                                            COUNT I
                                        Breach of Contract

        75.     Plaintiff repeats and re-alleges the allegations in paragraphs 1 through 74 as if fully

set forth herein.

        76.     Defendant entered into the Agreement with Plaintiff as of December 20, 2013.

        77.     Plaintiff fulfilled its obligations under the Agreement by paying all sums due.

        78.     The Agreement required Defendant to provide competent Compliance Services,

including each of the services listed on Defendant’s Former Web Site, to the extent they were

needed to ensure Plaintiff’s compliance with applicable laws, regulations and rules.

        79.     Defendant agreed that it would provide Plaintiff with a competent CCO. By doing

so, Defendant assumed a contractual duty to Plaintiff to ensure that (a) Plaintiff complied with all

applicable laws, rules and regulations, and (b) Plaintiff was not subject to regulatory sanctions.

        80.     The Agreement required Defendant to ensure that immediate steps were taken to

ensure that, given Mr. Buehler’s lack of a Series 24 license, he did not violate NASD Rule 1021

or FINRA Rule 2010.

        81.     Defendant breached the Agreement by failing to investigate whether Mr. Buehler

had all necessary licenses and registrations at the time he was appointed as Plaintiff’s President.




                                                  17
        Case 1:19-cv-05789-PAE Document 11 Filed 09/03/19 Page 18 of 32



       82.     Defendant breached the Agreement by failing to inform Plaintiff until May 2017

that Mr. Buehler could not assume the role of Plaintiff’s President or identify himself as such in

any context until he obtained his Series 24 license.

       83.     Defendant breached the Agreement by allowing Mr. Buehler to remain in office

even after Defendant learned that he lacked a Series 24 license without taking sufficient remedial

action to ensure compliance with applicable regulations.

       84.     Defendant breached the Agreement by failing to ensure that immediate steps were

taken to ensure that, given Mr. Buehler’s lack of a Series 24 license, he did not violate NASD Rule

1021 or FINRA Rule 2010. Defendant failed to inform Plaintiff or Mr. Buehler what he could and

could not properly do without a Series 24 license until after FINRA had raised the issue.

       85.     Defendant breached the Agreement by failing to perform the Compliance Services.

If Defendant had performed the Compliance Services, it would have discovered at or around the

time Mr. Buehler was appointed as Plaintiff’s President that Plaintiff could be sanctioned because

Mr. Buehler lacked a Series 24 license.

       86.     If Defendant had performed the Compliance Services, it would have advised

Plaintiff what Mr. Buehler could and could not do without a Series 24 license.

       87.     Defendant’s breach of the Agreement caused Plaintiff to incur the costs, expenses

and legal fees of defending itself in a FINRA enforcement proceeding.

       88.     Defendant’s breach of the Agreement caused Plaintiff to be censured and fined by

FINRA in the amount of $10,000 despite Plaintiff’s efforts to defend itself.

       89.     Defendant’s breach of the Agreement caused Plaintiff to suffer substantial

irreparable harm to its business and reputation because Plaintiff’s President was forced to resign

and Plaintiff was publicly sanctioned in a FINRA enforcement proceeding.




                                                18
        Case 1:19-cv-05789-PAE Document 11 Filed 09/03/19 Page 19 of 32



        90.     An internet search concerning Plaintiff generates a link to a FINRA report that

informs the reader about the FINRA Action and states that Plaintiff was censured and fined. See

https://files.brokercheck.finra.org/firm/firm_139919.pdf.

        91.     Plaintiff has lost business opportunities worth no less than $1,000,000, in an amount

to be determined at trial, because of Defendant’s breach of the Agreement.

        92.     Plaintiff and its affiliates paid Defendant $280,000 under the Agreement for

competent services that they did not receive. Approximately $100,000 of that amount was paid

exclusively for services to Plaintiff. Plaintiff would not have paid Defendant for the services it

promised to Plaintiff if Plaintiff had been aware that it was not receiving competent services.

        93.     Defendant’s breach of the Agreement proximately caused Plaintiff to incur

damages in an amount to be proven at trial, but not less than $1,100,000.

        94.     For the foregoing reasons, Plaintiff is entitled to judgment on Count I of its

Complaint in an amount to be proven at trial, but not less than $1,100,000.

                                           COUNT II
                                     Breach of Fiduciary Duty

        95.     Plaintiff repeats and re-alleges the allegations in paragraphs 1 through 94 as if fully

set forth herein.

        96.     In providing Plaintiff with CCOs, Defendant represented to Plaintiff that Defendant

and the CCOs it provided would be able to ensure Plaintiff’s compliance with applicable statutes,

regulations and rules.

        97.     In providing Plaintiff with CCOs, Defendant assumed responsibility for ensuring

that any Compliance Services that Plaintiff needed would be competently provided.

        98.     Defendant and the CCOs it provided agreed to serve as Plaintiff’s agents for the

purpose of ensuring Plaintiff’s legal and regulatory compliance.


                                                  19
        Case 1:19-cv-05789-PAE Document 11 Filed 09/03/19 Page 20 of 32



       99.     In providing Plaintiff with CCOs, Defendant induced Plaintiff to place its entire

trust and confidence in Defendant and to rely on Defendant (a) to perform the Compliance Services

competently and (b) to ensure that Plaintiff would not be subject to sanction for failing to comply

with applicable policies, statutes, regulations and rules, including those enforced by FINRA.

       100.    Because Defendant induced Plaintiff to place its entire trust and confidence in

Defendant when it provided Plaintiff with CCOs, Plaintiff placed its entire trust and confidence in

Defendant and relied on Defendant (a) to perform the Compliance Services competently and (b) to

ensure that Plaintiff would not be subject to sanction for failing to comply with applicable policies,

statutes, regulations and rules, including those enforced by FINRA.

       101.    Defendant was aware that Plaintiff had placed its entire trust and confidence in

Defendant and that it relied on Defendant (a) to perform the Compliance Services competently and

(b) to ensure that Plaintiff would not be subject to sanction for failing to comply with applicable

policies, statutes, regulations and rules, including those enforced by FINRA.

       102.    By providing Plaintiff with CCOs to serve as Plaintiff’s agents and by knowingly

inducing Plaintiff to place its trust and confidence in Defendant, Defendant assumed fiduciary

duties of care, loyalty and candor to Plaintiff (a) to perform the Compliance Services competently

and (b) to ensure that Plaintiff would not be subject to sanction for failing to comply with

applicable policies, statutes, regulations and rules, including those enforced by FINRA.

       103.    Defendant owed Plaintiff fiduciary duties to identify promptly, and ensure that

immediate steps were taken to address or remedy, Mr. Buehler’s lack of a Series 24 license and

any violation of NASD Rule 1021, FINRA Rule 2010 and any other statute, regulation or rule that

might result from that lack.




                                                 20
        Case 1:19-cv-05789-PAE Document 11 Filed 09/03/19 Page 21 of 32



       104.    Defendant breached its fiduciary duties to Plaintiff by failing to investigate with

reasonable thoroughness whether Mr. Buehler had all necessary licenses and registrations to

identify himself as Plaintiff’s President at the time he was appointed or at any other time before

Defendant was subject to the FINRA Action.

       105.    Defendant breached its fiduciary duties to Plaintiff by failing to investigate with

reasonable thoroughness whether Mr. Buehler had all necessary licenses and registrations to

participate in corporate decisions in an executive capacity until, at the earliest, more than one year

after he was appointed as Plaintiff’s President.

       106.    Defendant breached its fiduciary duties to Plaintiff by failing to ensure that Mr.

Buehler either stepped down as President or took other sufficient remedial actions until he had all

necessary licenses and registrations to serve as Plaintiff’s President.

       107.    Defendant breached its fiduciary duties by failing to perform the Compliance

Services. If Defendant had performed the Compliance Services, it would have discovered at or

around the time Mr. Buehler was appointed as Plaintiff’s President that Plaintiff could be

sanctioned because Mr. Buehler lacked a Series 24 license.

       108.    If Defendant had performed the Compliance Services, it would have advised

Plaintiff what Mr. Buehler could and could not do without a Series 24 license.

       109.    Defendant’s breach of its fiduciary duties caused Plaintiff to incur the costs,

expenses and legal fees of defending itself in a FINRA enforcement proceeding.

       110.    Defendant’s breach of its fiduciary duties caused Plaintiff to be censured and fined

by FINRA in the amount of $10,000 despite Plaintiff’s efforts to defend itself.




                                                   21
        Case 1:19-cv-05789-PAE Document 11 Filed 09/03/19 Page 22 of 32



       111.    Defendant’s breach of its fiduciary duties caused Plaintiff to suffer irreparable harm

to its business and reputation because Plaintiff’s President was forced to resign and Plaintiff was

publicly sanctioned in a FINRA enforcement proceeding.

       112.    An internet search concerning Plaintiff generates a link to a FINRA report that

informs the reader about the FINRA Action and states that Plaintiff was censured and fined. See

https://files.brokercheck.finra.org/firm/firm_139919.pdf.

       113.    Plaintiff has lost business opportunities worth no less than $1,000,000, in an amount

to be determined at trial, because of Defendant’s breach of its fiduciary duties.

       114.    Plaintiff and its affiliates paid Defendant $280,000 under the Agreement for

competent services that they did not receive. Approximately $100,000 of that amount was paid

exclusively for services to Plaintiff. Plaintiff would not have paid Defendant for the services it

promised to Plaintiff if Plaintiff had been aware that it was not receiving competent services.

       115.    Defendant was a faithless servant.

       116.    In equity and good conscience, Defendant’s faithless breach of its fiduciary duties

requires it to disgorge and return the $100,000 it received for services it did not perform or did not

competently perform.

       117.    Defendant’s breach of its fiduciary duties proximately caused Plaintiff to incur

damages in an amount to be proven at trial, but not less than $1,110,000.

       118.    For the foregoing reasons, Plaintiff is entitled to judgment on Count II of its

Complaint in an amount to be proven at trial, but not less than $1,110,000.

       119.    In addition, Defendant acted with conscious indifference to the consequences of its

actions and omissions such that an award of punitive damages to punish, penalize, or deter

Defendant from committing similar actions in the future is justified. Defendant’s Current Web




                                                 22
         Case 1:19-cv-05789-PAE Document 11 Filed 09/03/19 Page 23 of 32



Site, and its attempts to induce clients to rely on it as a fiduciary, are likely to result in, or have

resulted in, Defendant harming other victims. Because Defendant has acted with conscious

indifference and specific intent to cause harm, there is no limitation on the amount that may be

awarded as punitive damages. Plaintiff should be awarded punitive damages from Defendant in an

amount to be determined at trial but not less than $1,000,000.00.

                                           COUNT III
                                        Unjust Enrichment

        120.    Plaintiff repeats and re-alleges the allegations in paragraphs 1 through 119 as if

fully set forth herein.

        121.    Plaintiff and its affiliates paid Defendant $280,000 under the Agreement for

competent services that they did not receive. Approximately $100,000 of that amount was paid

exclusively for services to Plaintiff. Plaintiff would not have paid Defendant for the services it

promised to Plaintiff if Plaintiff had been aware that it was not receiving competent services.

        122.    Defendant failed to perform some of the services it agreed to perform for Plaintiff

in any respect. Defendant failed to perform other services it agreed to perform for Plaintiff

competently.

        123.    To the extent that Defendant’s failure to perform the services it agreed to perform

is deemed not to be a breach of contract, Defendant has been unjustly enriched in the amount of

$100,000.

        124.    As a proximate result of Defendant’s unjust enrichment, Plaintiff has suffered

damages in the amount of $100,000 which, in equity and good conscience, Defendant is required

to return.

        125.    For the foregoing reasons, Plaintiff is entitled to judgment on Count III of its

Complaint in an amount to be proven at trial, but not less than $100,000.


                                                  23
         Case 1:19-cv-05789-PAE Document 11 Filed 09/03/19 Page 24 of 32



                                           COUNT IV
                                   Negligent Misrepresentation

        126.    Plaintiff repeats and re-alleges the allegations in paragraphs 1 through 125 as if

fully set forth herein.

        127.    Defendant represented to Plaintiff that it had the ability to perform the Compliance

Services competently. Defendant made these representations, without exercising reasonable care

to ensure that they were true, both by means of its web site and in negotiations with Plaintiff.

        128.    Defendant represented to Plaintiff that it was competent to mitigate Plaintiff’s

regulatory risks by designing and/or restructuring a compliance program that fit Plaintiff’s

business based on an independent risk assessment, gathering an inventory of Plaintiff’s compliance

obligations, and conducting a gap analysis. Defendant made these false representations, without

exercising reasonable care to ensure that they were true, both by means of its web site and in

negotiations with Plaintiff.

        129.    Defendant represented to Plaintiff that its practice was to ensure that every CCO it

provided to clients possessed the requisite credentials, training, experience and ability to serve as

competent CCOs and to perform the Compliance Services competently. Defendant made these

representations, without exercising reasonable care to ensure that they were true, in its negotiations

with Plaintiff concerning providing Plaintiff with CCOs.

        130.    Defendant knew, when it provided CCOs to Plaintiff, that it had failed to conduct

reasonable investigations sufficient to determine whether those CCOs possessed the requisite

credentials, training, experience and ability to serve as competent CCOs for Plaintiff and to

perform the Compliance Services competently.




                                                 24
        Case 1:19-cv-05789-PAE Document 11 Filed 09/03/19 Page 25 of 32



        131.    Defendant’s ability to provide Plaintiff with CCOs and Compliance Services that

would protect it from regulatory sanctions was highly material to Plaintiff’s decision to enter into

the Agreement and pay Defendant’s fees.

        132.    Defendant’s ability to provide Plaintiff with CCOs and Compliance Services that

would protect it from regulatory sanctions was highly material to Plaintiff’s decision to accept the

CCOs Defendant offered.

        133.    Plaintiff reasonably and justifiably relied on Defendant’s false representations.

        134.    Plaintiff was entitled to rely on Defendant’s false representations because Plaintiff

entered into a relationship of trust and confidence with Defendant which required Defendant to

disclose the facts.

        135.    Defendant knew or reasonably should have known that Plaintiff was relying upon

its false representations in entering into the Agreement, paying Defendant’s fees, and agreeing to

accept the CCOs Defendant offered. Instead, Defendant was reckless, grossly negligent or, at a

minimum, negligent in failing to exercise due care to ensure that Plaintiff was not relying upon

Defendant’s false representations.

        136.    Defendant would have known, if it had exercised due care, that Plaintiff was

deceived concerning Defendant’s ability to perform the Compliance Services competently and

ensure the competency and expertise of the CCOs it provided to Plaintiff. Instead, Defendant was

reckless, grossly negligent or, at a minimum, negligent in failing to exercise due care to ensure that

Plaintiff was not deceived concerning Defendant’s ability to perform the Compliance Services

competently and ensure the competency and expertise of the CCOs it provided to Plaintiff.

Defendant was reckless, grossly negligent or, at a minimum, negligent in deceiving Plaintiff for its

own profit.




                                                 25
        Case 1:19-cv-05789-PAE Document 11 Filed 09/03/19 Page 26 of 32



       137.    Defendant’s recklessness, gross negligence or lack of due care induced Plaintiff to

enter into the Agreement and to accept the CCOs Defendant offered. Plaintiff does not allege

fraudulent performance of the Agreement, but rather Defendant’s lack of due care in inducing

Plaintiff to enter into the Agreement and to agree to pay for accepting CCOs who were falsely

represented to be competent.

       138.    As a proximate result of its reliance on Defendant’s false representations, Plaintiff

has suffered damages in an amount to proven at trial, but not less than $1,110,000.00.

       139.    Plaintiff is equitably entitled to rescind the Agreement, which it was deceitfully

induced to enter, and to the return of its $100,000.

       140.    Defendant’s misrepresentations caused Plaintiff to incur the costs, expenses and

legal fees of defending itself in a FINRA enforcement proceeding.

       141.    Defendant’s misrepresentations caused Plaintiff to be censured and fined by FINRA

in the amount of $10,000 despite Plaintiff’s efforts to defend itself.

       142.    Defendant’s misrepresentations caused Plaintiff to suffer irreparable harm to its

business and reputation because Plaintiff’s President was forced to resign and Plaintiff was

publicly sanctioned in a FINRA enforcement proceeding.

       143.    Plaintiff has lost business opportunities worth no less than $1,000,000, in an amount

to be determined at trial, because of Defendant’s misrepresentations.

       144.    Plaintiff and its affiliates paid Defendant $280,000 under the Agreement for

competent services that they did not receive. Approximately $100,000 of that amount was paid

exclusively for services to Plaintiff. Plaintiff would not have paid Defendant for the services it

promised to Plaintiff if Plaintiff had been aware that it was not receiving competent services.




                                                 26
         Case 1:19-cv-05789-PAE Document 11 Filed 09/03/19 Page 27 of 32



        145.     Plaintiff paid Defendant $280,000 for competent services that it did not receive and

that Defendant could not genuinely provide. Plaintiff would not have paid Defendant for services

to Plaintiff or its affiliates if Plaintiff had been aware that Defendant was not capable of providing

competent services or that Plaintiff was not likely to receive competent services.

        146.     Defendant’s misrepresentations proximately caused Plaintiff to incur damages in

an amount to be proven at trial, but not less than $1,110,000.

        147.     For the foregoing reasons, Plaintiff is entitled to judgment on Count IV of its

Complaint in an amount to be proven at trial, but not less than $1,110,000.

                                        COUNT V
        Retaliatory Misconduct in Breach of Contractual, Fiduciary and Legal Duties

        148.     Plaintiff repeats and re-alleges the allegations in paragraphs 1 through 147 as if

fully set forth herein.

        149.     After Plaintiff’s original complaint in this action was filed, Defendant demonstrated

its determination to retaliate against Plaintiff by causing it harm irrespective of Defendant’s

contractual or fiduciary duties or the requirements of law.

        150.     One way in which Defendant demonstrated its determination to retaliate against

Plaintiff and cause it harm was by filing nine counterclaims against Plaintiff and eight additional

defendants irrespective of the counterclaims’ legal merit.

        151.     Although Plaintiff provided Defendant with a draft complaint prior to filing its

original complaint, Defendant did not offer Plaintiff a draft of its answer or counterclaims before

determining to file it. Defendant also cut off communications with Plaintiff after filing its

counterclaims.

        152.     Defendant’s counterclaims included:




                                                  27
        Case 1:19-cv-05789-PAE Document 11 Filed 09/03/19 Page 28 of 32



           a. A claim for breach of contract against four of Plaintiff’s present or former

               employees, though none of them were parties to the contract that was allegedly

               breached (Count I);

           b. A claim for $1,000,000 in “indemnification” for the costs of the present action

               based on a contractual provision that expressly applies only to actions by

               governmental agencies or “other third parties,” but not to actions brought by

               Plaintiff (Count II);

           c. A claim for “common law fraud” against Plaintiff and four of its present or former

               employees which does not allege (as the law requires) any specific misstatement by

               any of them; does not specify how, when or where any misstatements were made;

               does not allege scienter or materiality; and does not identify any damages other than

               Plaintiff’s “initiation of this action” (Count III);

           d. A claim for “Defamation - Equitable Relief” to prevent Plaintiff from hiring a

               public relations firm to issue a press release blaming Defendant for the conduct

               alleged in this Complaint, though Plaintiff does not intend, and has never intended,

               to do so (Count V);

           e. A claim for “unjust enrichment” against Plaintiff and four present or former

               employees which neither alleges that Defendant gave anything of value to any of

               them nor seeks the return of any value provided by Defendant (Count VI);

           f. A claim for “frivolous and meritless cause(s) of action,” though any such claim

               would be preempted by Rule 11, Fed. R. Civ. P. (Count VII).

       153.    Defendant asserts its counterclaims against Plaintiff and eight counterclaim

defendants, all of whom are Plaintiff’s affiliates or its present or former employees.




                                                  28
        Case 1:19-cv-05789-PAE Document 11 Filed 09/03/19 Page 29 of 32



       154.    Four of the counterclaim defendants are individuals who do not live in New York,

do not regularly do business here, and are not accused of any specific tortious acts in or directed

at New York. Defendant alleges that the court has personal jurisdiction over these individuals

because “each of them does business in this state and because each of them has transacted business

in this state and the counterclaims and additional claims arise from their transaction of business in

this state.” To the best of Plaintiff’s knowledge, this allegation is false. Also, Defendant’s

counterclaims do not allege any specific action by any counterclaim defendant which took place

in or was directed at the State of New York.

       155.    The four additional counterclaim defendants other than Plaintiff are entities that are

or were Plaintiff’s affiliates (the “Affiliate Defendants”). Two of the Affiliate Defendants do not

belong in this action: Defendant mentions them only in its claim for “unjust enrichment,” which

does not allege that Defendant ever provided anything of value to either of them.

       156.    The two remaining Affiliate Defendants were parties to the Agreement, but

Defendant has no genuine claims against them. Among other things, this Complaint does not seek

the return of any sums that these entities, which are not plaintiffs in this action, paid to Defendant,

so Defendant does not need, and is not entitled to, the declaratory judgment it sought in Count VIII

of its counterclaims. Also, these two Affiliate Defendants did not withhold payment for part of

2017 as alleged in Count IX. They therefore cannot be sued for any share of the approximately

$1,500 in previously unbilled interest that Count IX seeks.

       157.    Defendant’s counterclaims, by asserting legally unsustainable claims against

multiple entities and individuals who are based in other states, are not subject to personal

jurisdiction, and cannot genuinely be held liable, demonstrates Defendant’s intention to retaliate

against Plaintiff, and to seek, deliberately and with malice, to cause it harm.




                                                  29
        Case 1:19-cv-05789-PAE Document 11 Filed 09/03/19 Page 30 of 32



       158.    If Plaintiff reasserts its baseless counterclaims in response to this Complaint as it

did in response to its original complaint, Defendant reserves the right to seek sanctions under Rule

11, Fed. R. Civ. P.

       159.    Defendant also demonstrated its intention to retaliate against Plaintiff, and to seek

to cause it harm, by including several pages of outrageous allegations in its answer and

counterclaims for the sole purpose of attempting to tarnish the reputations of Plaintiff and its

personnel. These allegations do not belong in Defendant’s pleading -- they bear no genuine

relationship to Plaintiff’s claims or to Defendant’s (baseless) counterclaims. Defendant inclusion

of these irrelevant allegations was malicious, intended to harass, and blatantly improper.

       160.    Defendant owes Plaintiff duties of confidentiality and non-disparagement under

Paragraph 5 of the Agreement. Among other things, Defendant agreed that it would not disclose

Plaintiff’s confidential or proprietary information and that it would not “make negative statements

about or act in any manner that is intended to or does damage to the goodwill, business or personal

reputations of the other or any of its affiliates, shareholders, members, officers, directors,

managers, employees, consultants and/or agents.”

       161.    Defendant owes Plaintiff fiduciary duties of care, loyalty and candor for the reasons

alleged in this Complaint, including Defendant’s provision of Plaintiff’s CCOs.

       162.    Upon information and belief, Defendant has released false and misleading

information about Plaintiff, its affiliates, and/or its present or former employees to the public.

Defendant also improperly released information to the public that it obtained in its capacity as the

supervisor and employer of Plaintiff’s CCOs.

       163.    Upon information and belief, Defendant has provided false and misleading

information about Plaintiff, its affiliates, and/or its present or former employees to governmental




                                                30
        Case 1:19-cv-05789-PAE Document 11 Filed 09/03/19 Page 31 of 32



representatives. Upon information and belief, Defendant also improperly released information to

governmental representatives that it obtained in its capacity as the supervisor and employer of

Plaintiff’s CCOs.

        164.   Upon information and belief, Defendant has provided false and misleading

information about Plaintiff, its affiliates, and/or its present or former employees to the public, and

to governmental representatives, with malice and with the deliberate intention of harming Plaintiff.

        165.   Upon information and belief, Defendant has provided false and misleading

information about Plaintiff, its affiliates, and/or its present or former employees to the public, and

to governmental representatives, in ways that are not protected by any privilege or immunity from

liability. Among other things, the disparaging allegations in Defendant’s counterclaims are not

privileged or protected by any doctrine of immunity because they are gratuitous, malicious and

irrelevant.

        166.   Defendant’s malicious and retaliatory misconduct in breach of its contractual,

fiduciary and legal duties has caused harm to Plaintiff, including harm to its reputation.

Defendant’s malicious and retaliatory misconduct has also caused Plaintiff to incur costs and

expenses, including expenditures of officers’ and employees’ time, plus legal fees and costs in

connection with communicating with governmental officials.

        167.   Upon information and belief, Defendant has provided false and misleading

information about Plaintiff, its affiliates, and/or its present or former employees to the public, and

to governmental representatives, with conscious indifference to the consequences of its actions

such that an award of punitive damages to punish, penalize, or deter Defendant from committing

similar actions in the future is justified. Because Defendant has acted with conscious indifference

and specific intent to cause harm, there is no limitation on the amount that may be awarded as




                                                 31
        Case 1:19-cv-05789-PAE Document 11 Filed 09/03/19 Page 32 of 32



punitive damages. Plaintiff should be awarded punitive damages from Defendant in an amount to

be determined at trial but not less than $1,000,000.00.

       168.    For the foregoing reasons, Plaintiff is entitled to judgment on Count V of its

Complaint in an amount to be proven at trial.

                                    PRAYER FOR RELIEF

       WHEREFORE, Plaintiff respectfully prays for judgment granting the following relief

against Defendant:

       A.      Compensatory damages on all counts in an amount to be proven at trial;

       B.      Disgorgement of all sums that Plaintiff paid to Defendant;

       C.      Prejudgment interest;

       D.      Punitive damages in an amount to be determined at trial;

       E.      The costs and expenses incurred in this action, including reasonable fees for
attorneys, accountants and experts; and

       F.      Such other and further relief as may be just and proper.

                                        JURY DEMAND

     PLAINTIFF DEMANDS A TRIAL BY JURY OF ALL ISSUES THAT CAN BE SO
TRIED.

Dated: September 3, 2019

                                                     GRIFFIN HAMERSKY LLP

                                                     By: /s/ Scott A. Griffin
                                                     Scott A. Griffin
                                                     Michael D. Hamersky
                                                     Richard K. Milin
                                                     420 Lexington Avenue, Suite 400
                                                     New York, New York 10170
                                                     Telephone: (646) 998-5580
                                                     Facsimile: (646) 998-8284

                                                     Counsel for Plaintiff Triton Pacific Securities,
                                                     LLC


                                                32
